In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00041-CV



              SUENAN GOBER, Appellant

                           V.

        BULKLEY PROPERTIES, LLC, Appellee




         On Appeal from the 62nd District Court
               Hopkins County, Texas
              Trial Court No. CV43552




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION

        Suenan Gober, appellant, filed a notice of appeal in this matter on July 20, 2020.

Although Gober has filed a docketing statement, she has not tendered the mandatory $205.00

filing fee associated with the appeal, see TEX. R. APP. P. 5, and has not filed proof of indigency

in lieu of a filing fee, see TEX. R. APP. P. 20.1.

        “A party who is not excused by statute or these rules from paying costs must pay—at the

time an item is presented for filing—whatever fees are required by statute or Supreme Court

order. The appellate court may enforce this rule by any order that is just.” TEX. R. APP. P. 5.

        By letter dated August 25, 2020, Gober was provided with notice of and an opportunity

to cure this defect. See TEX. R. APP. P. 42.3(b), (c). The clerk’s letter further warned Gober that,

if she did not submit an adequate response to the notice by September 4, 2020, this appeal would

be subject to dismissal for want of prosecution and for failure to comply with the above-cited

rules. Gober did not pay the mandatory filing fee and did not file proof of indigency in lieu of a

filing fee. Although counsel for Gober indicated on October 7, 2020, that he intended to file a

motion to avoid dismissal of this appeal, no such motion was filed. Accordingly, this appeal is

ripe for dismissal.




                                                     2
       Pursuant to Rules 42.3(b) and (c) of the Texas Rules of Appellate Procedure, we dismiss

this appeal for want of prosecution.




                                           Josh R. Morriss, III
                                           Chief Justice

Date Submitted:       October 19, 2020
Date Decided:         October 20, 2020




                                              3